           Case 1:20-cv-01251-RP Document 1 Filed 12/28/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

DIEGO A. ACEVEDO,

      Plaintiff
v.                                                  C.A. No.: 1:20-cv-1251

JUBILEE BUSINESS LLC, D/B/A SNACK TIME,
and, NOMAN KHOWAJA,

     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, DIEGO A. ACEVEDO, by and through his undersigned counsel,

hereby sues Defendants, JUBILEE BUSINESS LLC, D/B/A SNACK TIME, and

NOMAN KHOWAJA, and in support thereof states as follows:

                              BACKGROUND FACTS

      1.     Plaintiff, DIEGO A. ACEVEDO, is an individual residing in Travis

County, Texas.

      2.     In February of 2000, Plaintiff, DIEGO A. ACEVEDO, began working

for Defendant, JUBILEE BUSINESS LLC, D/B/A SNACK TIME, as a cashier at

the hourly rate of $10.00 per hour. In September of 2020, Plaintiff’s rate of pay

changed to $11.00 per hour.

      3.     Plaintiff’s duties included processing credit cards and the handling of

goods and materials that originated from outside the state of Texas, and other duties
             Case 1:20-cv-01251-RP Document 1 Filed 12/28/20 Page 2 of 7




for Defendant, JUBILEE BUSINESS LLC, D/B/A SNACK TIME.

       4.      Defendant, JUBILEE BUSINESS LLC, D/B/A SNACK TIME,

operates a convenience store in Travis County, Texas.

       5.      Defendant, JUBILEE BUSINESS LLC, D/B/A SNACK TIME, has

employees subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff

was employed.

       6.      Plaintiff situated, handled goods and products that were made for, or

moving in, interstate commerce.

       7.      Defendant, NOMAN KHOWAJA, is an individual residing in Travis

County, Texas, who at all times relevant to this matter, acted directly or indirectly

in the interest of Defendant, JUBILEE BUSINESS LLC, D/B/A SNACK TIME, in

relationship to Plaintiff.

       8.      Defendant, NOMAN KHOWAJA, is an owner of Defendant, JUBILEE

BUSINESS LLC, D/B/A SNACK TIME.

       9.      Defendants, NOMAN KHOWAJA, had knowledge of Plaintiff’s work

and accepted the benefits of Plaintiff’s work.

       10.     At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for his employment.
            Case 1:20-cv-01251-RP Document 1 Filed 12/28/20 Page 3 of 7




                  UNPAID OVERTIME WAGES UNDER FLSA

      11.     This is an action for overtime compensation and other relief under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

      12.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and by 29

U.S.C. § 216(b).

      13.     Venue is proper in this district under 28 U.S.C. § 1391.

      14.     Defendant, JUBILEE BUSINESS LLC, D/B/A SNACK TIME, is a

corporation formed and existing under the laws of the State of Texas and maintains

offices in Travis County, Texas.

      15.     Defendant, JUBILEE BUSINESS LLC, D/B/A SNACK TIME, has

employees subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff

was employed.

      16.     At all times material to this complaint, Defendant, JUBILEE

BUSINESS LLC, D/B/A SNACK TIME, employed two or more employees and had

an annual dollar volume of sales or business done of at least $500,000.00.

      17.     At all times material to this complaint, Defendant, JUBILEE

BUSINESS LLC, D/B/A SNACK TIME, was an enterprise engaged in interstate

commerce, operating a business engaged in commerce or in the production of goods

for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).
            Case 1:20-cv-01251-RP Document 1 Filed 12/28/20 Page 4 of 7




      18.     Plaintiff was individually engaged in commerce and produced goods

for commerce and his work was directly and vitally related to the functioning of

Defendants’ business activities. Thus, throughout his employment, Plaintiff was

individually covered under the FLSA.

      19.     At all times material to this complaint, Defendant, NOMAN

KHOWAJA, owned and operated JUBILEE BUSINESS LLC, D/B/A SNACK

TIME in Travis County, Texas, and Plaintiff’s claims herein arose in Travis County,

Texas.

      20.     At all times material hereto, Defendant, NOMAN KHOWAJA, as an

agent of JUBILEE BUSINESS LLC, D/B/A SNACK TIME (1) possessed the power

to hire and fire Plaintiff, (2) supervised and controlled Plaintiff’s work schedule or

conditions of employment, (3) determined the Plaintiff’s rate and method of

payment, (4) maintained Plaintiff’s employment records; and, (5) possessed the

decision making power to pay overtime owed to Plaintiff and other employees.

Thus, Defendant, NOMAN KHOWAJA, is an “employer” as defined by 29 U.S.C.

§ 203(d).

      21.     Plaintiff worked for Defendants from February of 2000 until November

23, 2020, but was not paid one and one half-times Plaintiff’s regular rate for all hours

worked in excess of 40 during the workweek in accordance with the FLSA.

Defendants paid Plaintiff via a payroll check for his initial 40 hours worked each
            Case 1:20-cv-01251-RP Document 1 Filed 12/28/20 Page 5 of 7




workweek and paid him his hourly rate in cash for all hours over 40 worked in each

workweek. Thus, Plaintiff is entitled to recover the additional half-time premium

owed for all hours over 40 worked in each workweek.

      22.     Defendants failed to act in good faith and/or reasonably in their efforts

to comply with the FLSA; thus, Plaintiff is entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

      23.     Defendants have willfully failed to pay Plaintiff overtime wages.

Defendants either knew, or showed reckless disregard for the matter of whether their

conduct was prohibited by the FLSA and failed to act diligently with regard to their

obligations as employers under the FLSA.

      24.     The acts described in the preceding paragraphs, supra, violate the Fair

Labor Standards Act, which prohibits the denial of overtime compensation.

      25.     As a result of Defendant’s unlawful conduct, Plaintiff, DIEGO A.

ACEVEDO, is entitled to actual and compensatory damages, including the amount

of overtime wages which were not paid, but should have been paid.

      26.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.
           Case 1:20-cv-01251-RP Document 1 Filed 12/28/20 Page 6 of 7




      WHEREFORE,         PREMISES       CONSIDERED,        Plaintiff,   DIEGO     A.

ACEVEDO, demand Judgment, jointly and severally, against Defendants, JUBILEE

BUSINESS LLC, D/B/A SNACK TIME, and NOMAN KHOWAJA, for the

following:

      a.     Unpaid overtime wages found to be due and owing;

      b.     An additional amount equal to the amount of unpaid overtime wages
             found to be due and owing as liquidated damages;

      c.     Prejudgment interest in the event liquidated damages are not awarded;

      d.     Reasonable attorneys’ fees, costs, expert fees, mediator fees and out of
             pocket expenses incurred by bringing this action pursuant to 29 U.S.C.
             § 216(b) and Rule 54(d) of the Federal Rules of Civil Procedure; and,

      e.     For any such other relief as the Court may find proper, whether at law
             or in equity.


                            JURY TRIAL DEMAND

      Plaintiff, DIEGO A. ACEVEDO, demands a jury trial on all issues so triable.

      Respectfully submitted December 28, 2020.

                                       ROSS • SCALISE LAW GROUP




                                       ______________________________
                                       CHARLES L. SCALISE
                                       Texas Bar No. 24064621
                                       Attorney-in-Charge
                                       1104 San Antonio Street
                                       Austin, Texas 78701
Case 1:20-cv-01251-RP Document 1 Filed 12/28/20 Page 7 of 7




                          (512) 474-7677 Telephone
                          (512) 474-5306 Facsimile
                          Charles@rosslawgroup.com
                          Attorneys for Plaintiff
